DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 05/02/2019 are acknowledged.
Claims 27-31, 36-40, 42-49, 52, 75-76, 78-80, and 82-86 are pending for examination. Claims 1-26, 32-35, 41, 50-51, 53-74, 77, and 81 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31, 36-40, 42-49, 52, 75-76, 78-80, and 82-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim(s) 27, 52, 75, and 82 is/are also rejected due to said dependency.
The term "suitable" in claims 27, 52 and 82 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear .
In regard to claim 27, “the one or more light sources” lacks of sufficient antecedent basis. It is suggested that “one or more light sources comprising/ including a green light source” can be set forth in the claim. In addition, the claim recites “a green light source… calculate blood glucose value as function of at least the signals received from the photodetector after emission by the green light source”. The relationship between the green light source, the tissue and the photodetector are not clearly recited. It is unclear whether the green light is utilized for optical measurement/ glucose calculation or not (e.g. a green light power indicator shows power status but not being used in optical measurement). It is suggested that “one or more light sources configured to emit light to the tissue surface, wherein the one or more light sources comprises a green light source” or similar language should be set forth in the claim. Clarification is requested by amendments.
Similar deficiencies can be found in claims 52 and 82. It is suggested that “a plurality of light sources configured to emit light to the tissue surface, wherein the plurality of light sources comprises a blue/green/red/infrared/ first/second light source(s) disposed on the sensor body” or similar language should be set forth in the claims. Clarification is requested by amendments.
In regard to claims 42, 43, 75, and 84, the claims recite “a function including at least the terms (ratio terms) or any of these terms modified by a logarithm to any base, modified by a natural logarithm, raised by e or any other power, arithmetically combined in any way, modified by one or more calibration factors, or other otherwise modified algebraically”. The claim recites a mathematical function comprises infinite possible modification/combinations of the terms. The metes and bounds of the claimed invention are thus unclear. Clarification is requested by amendments. 
In regard to claim 75, the claim recites “receiving one or more measurements of the absorption of two or more wavelengths at least one including one or more selected from the group consisting of: blue light and green light”. First of all, “the absorption” lacks of sufficient antecedent basis. Secondly, it is unclear that relationships between two or more wavelengths and one or more selected from the group consisting of: blue light and green light. It is suggested “receiving one or more absorption measurements of wavelengths selected from the group consisting of: blue light and green light” or “receiving one or more absorption measurements of wherein at least one of the two or more wavelengths including one or more wavelengths selected from the group consisting of: blue light and green light” or similar language should be set forth in the claims. Clarification is requested by amendments.
In addition, claim 75 recites “R is a measure of amplitude of the red light; and IR is a measure of amplitude of the infrared light”. The underlined phrases lack of sufficient antecedent bases.
In regard to claims 84 and 85, the claims recite “Table 5”. It is unclear what terms are included in “Table 5”. It is improper to import limitations from the specification into the claims (see MPEP 2111.01). It is suggested that the details of Table 5 should be recited in the claim. Clarification is requested by amendments.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 46-47 and 78-79 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In regard to claims 46-47 and 78-79, the claims recite “glucose factor” and the claims they depend from do not recite any glucose factor(s) but only a function. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

It is noted that the flowing rejections are made with best understood (see 35 USC 112 rejections above).
Claims 27-31, 36-40 and 52 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Nousianen (USPGPUB 2017/0281081) or, in the alternative, under 35 U.S.C. 103 as obvious over Davidson (USPGPUB 2017/0209081). In regard to claim 27, Nousianen discloses a non-invasive blood glucose meter (Figs. 1-7 and associated descriptions; glucose, [0072]) comprising: a sensor body configured to mate with a tissue surface (housing/ casing 20, Figs. 1-7 and associated descriptions; [skin], [0040]); a green light source (element 41, Fig. 4 and associated descriptions; green, [0068-0069]); a photodetector disposed on the sensor body at a suitable position for capturing light emanating from the tissue surface after emission from the one or more light sources (photodetector 40, Fig. 4 and associated descriptions); and a controller ([0062]; [0074]) programmed to: receive one or more signals from the photodetector ([0074]); calculate blood glucose value as function of at least the signals received from the photodetector after emission by the green light source (glucose, [0072]; It is implicit that when the optical sensor being configured to monitor blood glucose using the optical data, mathematical calculation(s) would be performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose meter (Nousianen) to incorporate the glucose calculation(s) and associated operation(s) as taught by Davidson, since both devices are noninvasive optical glucose monitors and one of ordinary skill in the art would have recognized that the use of at least green light data facilitate calculating glucose level of the user (see Davidson). The rationale would have been to better convert the detected optical data into the glucose level of the user.
In regard to claim 28, Nousianen or as modified by Davidson discloses the sensor body is rigid ([0040]; [0079] of Nousianen).
In regard to claim 29, Nousianen or as modified by Davidson discloses the sensor body is selected from the group consisting of: a clamp, a case, a clip, a wand, and a probe, each of which has a tissue-engaging member on which the light source is supported (elements 20 and 44-45, Figs. 4-7 and associated descriptions of Nousianen).
In regard to claim 30, Nousianen or as modified by Davidson discloses the sensor body is or is mounted on a flexible member (strap, [0063-0065] of Nousianen).
In regard to claim 31, Nousianen or as modified by Davidson discloses the flexible member is selected from the group consisting of: a strap, a glove, a cuff, and a sleeve, each of which is configured to register with a corresponding portion of human anatomy in a predetermined fashion, to support the light source and photodetector in a 
In regard to claim 36, Nousianen or as modified by Davidson discloses a blue light source disposed on the sensor body proximate to the green light source ([0068]; and Figs. 4-7 and associated descriptions of Nousianen).
In regard to claim 37, Nousianen or as modified by Davidson discloses a red light source disposed on the sensor body proximate to the green light source ([0068]; and Figs. 4-7 and associated descriptions of Nousianen).
In regard to claim 38, Nousianen or as modified by Davidson discloses an infrared light source disposed on the sensor body proximate to the green light source ([0068]; and Figs. 4-7 and associated descriptions of Nousianen).
In regard to claim 39, Nousianen or as modified by Davidson discloses the controller is further programmed to control selective actuation of the green light source (GT light may be emitted as a single pulse or a pulse train, [0076] of Davidson).
In regard to claim 40, Nousianen or as modified by Davidson discloses the controller is further programmed to control selective actuation of the blue green light source during discrete time intervals (GT light may be emitted as a single pulse or a pulse train, [0076] of Davidson).
In regard to claim 52, Nousianen or as modified by Davidson discloses a non-invasive blood glucose sensor (It is noted that the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02) (sensor, Figs. 1-7 and 

Claims 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Nousianen or the combination of Nousianen and Davidson as applied to claims 27-31, 36-40 and 52 above, and further in view of Takatani et al. (USPN 5,203,329). In regard to claim 82, Nousianen or as modified by Davidson discloses a non-invasive blood glucose sensor (referring to claims 27 and 52 above) comprising: a sensor body configured to mate with a tissue surface (referring to claims 27 and 52 above); a first blue light source disposed on the sensor body (referring to claims 27 and 52 above); a first green light source disposed on the sensor body (referring to claims 27 and 52 above); a first red light source disposed on the sensor body (referring to claims 27 and 52 above); an first infrared light source disposed on the sensor body (referring to claims 27 and 52 above); and a photodetector disposed on the sensor body at a suitable position for capturing light emanating from the tissue surface after emission from the .
Nousianen or as modified by Davidson does not specifically disclose a second blue light source disposed on the sensor body; a second green light source disposed on the sensor body; a second red light source disposed on the sensor body; a second infrared light source disposed on the sensor body.
Takatani teaches an optical noninvasive monitoring device (Figs. 1-5 and associated descriptions) comprising a sensor body configured to mate with a tissue surface (element 110, Fig. 4 and associated descriptions); four light sources with a first wavelength disposed on the sensor body (elements 12, Fig. 4 and associated descriptions); four light sources with a second wavelength disposed on the sensor body (elements 14, Fig. 4 and associated descriptions); four light sources with a third wavelength disposed on the sensor body (elements 15, Fig. 4 and associated descriptions); four light sources with a fourth wavelength disposed on the sensor body (elements 17, Fig. 4 and associated descriptions) and a photodetector disposed on the sensor body at a suitable position for capturing light emanating from the tissue surface after emission from the sixteen light sources (element 10, Fig. 4 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose meter (Nousianen or as modified by Davidson) to incorporate the emitter-detector configurations as taught by Takatani, since both devices are noninvasive optical measuring systems and one of ordinary skill in the art would have recognized that the configuration(s) as taught by 
In regard to claim 83, Nousianen as modified by Takatani or as modified by Davidson and Takatani discloses a controller programmed to: receive one or more signals from the photodetector (referring to claims 27, 52 and 82 above; it is noted that the optical data comprises one or more of the four wavelengths); calculate blood glucose value as function of at least the one or more signals received from the photodetector after emission by the first blue light source, the second blue light source, the first green light source, the second green light source, the first red light source, the second red light source, the first infrared light source, and the second infrared light source (at least using the green and/or IR data of the four wavelengths for glucose calculations, referring to claim 27 above).

Allowable Subject Matter
Claims 44-45, 48-49, 76, 80, and 85-86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the equations and associated parameters recited in claims 44-45, 48-49, 76, 80, and 85-86, in combination with the other claimed elements/ steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clarke (USPN 5,054,487) teaches a glucose measuring device comprises a sensor structure with multiple light sources and detectors (Figs. 1-3) and the glucose concentration is calculated based on optical data obtained from 570nm and 1350nm (Fig. 6 and Col 4 line 49 – Col 5 line 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791